1076DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-15, 17-23 have been considered but are moot in view of new ground of rejections.
Applicant argues the combination of Peterson in view of Wheatley and Van Coppenolle fails to disclose, teach, or suggest “identifying a branching point in the second video tree…wherein each branch sourcing from the identified branching point has an associated logic statement corresponding to a plurality of conditions associated with the one or more video segments of the branch, each logic statement including a plurality of thresholds that determine whether at least a portion of the measured attributes…satisfy the plurality of conditions; and evaluating,… with one of more video segments of each branch are satisfied by comparing the plurality of thresholds to the respective values of the measured attributes relating to the user prior to selecting the one or more video segments of the branch for presentation to the user” as recited in amended claims 1, 12, 19 because Wheatley fails to describe comparing a plurality of thresholds associated with one or more segments to measured attributes of a user prior to selecting the one or more video segments for presentation to the user; nowhere does Wheatley describe comparing new user’s own measured attributes to thresholds associated with one or more video segments prior to selecting the one or more video segments for presentation to the user (pages 12-13). This argument is respectfully traversed.
It is noted that Peterson discloses user selection of the first scene or the second scene by receiving a user selection of a characteristic such as a favorite actor, the media guidance application may automatically select a third scene by comparing metadata/characteristic associated with the selected first scene or second scene to metadata associated with the third scene. The program guidance application may automatically select the third scene that has common characteristic with the user selected characteristic in the first scene or second scene (paragraphs 0013, 0047). The program guidance application may monitor the metadata associated with alternate scenes prior to the start of playback of the media asset of selected scene that has common characteristic with the user selected characteristic (see include, but not limited to, paragraphs 0122, 0125). Thus, the metadata associated with the one or more video segments are compared with the user selected metadata/characteristic the one or segments including alternate scenes are compared prior to selecting the one or more video segments/alternate scenes so that the third scene/selected alternate(s) is selected prior to the start of playback of the selected media asset/third scene that has common characteristic with the user selected characteristic.
With respect to Applicant argues that Wheatly disclose an emotional response profile representing the emotional responses of users who have previously viewed the media asset is used to identify potential undesirable emotional responses of a new user when viewing the media asset; nowhere does Wheatley describe comparing new user’s own measured attributes to thresholds associated with one or more video segments prior to selecting the one or more video segments for presentation to the user (page 12), Examiner notices that the claims do not recite “comparing the new user’s own measured attributes…”. In addition, Wheatly also disclose emotional response profile for a media asset being compared to an emotional response profile for a user (figure 5B, paragraphs 0002, 0102-104, 0113) and “a user profile associated with the user” (page 0008, 0031, 0035). Thus, emotional response/information of the user currently viewing the content is compared with emotional thresholds (based on emotional responses of other users) associated with the media portion/scene to identify desirable portion/undesirable upcoming portions/scenes of the media asset prior to presentation of the upcoming portions/scene.
In fact, Wheatly describes media guidance application compares representative emotional responses associated with the one or more program portions/scenes to threshold emotional responses to identify desirable or undesired portions/scenes and alert/warn user of the upcoming scene/portion prior to generating a playback/presentation of the desired portion/scene of the media content to user (paragraphs 0032-0034, 0036, 0056, 0057, 0096, 0098-0099, 0101-0102, 0113). Thus, the program guidance application compares a plurality information of emotional response profile and/or the user settings to the plurality of thresholds of emotional responses associated with one or more video segments/portions before/prior to selecting the one or more video segments/portions of a branch/version for presentation to the user so that a warning/alert is provided to the user in case of undesired content is detected and only desirable or selected portions/scenes are presented to the user.
Wheatly, in para. 0092, also describes “emotional response profile 500 may also be translated into a listing of values for respective progression points…”. As indicated on pages 11-12 of the final rejection, Van Coppenolle is relied on for the teaching of determining a value of a particular one measured attributes and comparing the information to the respective values of the measured attributed relating to user. 
Therefore, the combination of the references disclose all claimed limitations including limitation “identifying a branching point in the second video tree…wherein each branch sourcing from the identified branching point has an associated logic statement corresponding to a plurality of conditions associated with the one or more video segments of the branch, each logic statement including a plurality of thresholds that determine whether at least a portion of the measured attributes…satisfy the plurality of conditions; and evaluating,… with one of more video segments of each branch are satisfied by comparing the plurality of thresholds to the respective values of the measured attributes relating to the user prior to selecting the one or more video segments of the branch for presentation to the user” as recited in amended claims 1, 12, 19.
For the reasons given above, rejection of claims 1-6, 8-15, 17-23 are discussed below.
  Claims 7 and 16 have been canceled.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (U.S 2016/0094875 A1) in view of Wheatley (US 20150181291) and further in view of van Coppenolle et al. (US 20120105723).
	Note: all documents that are directly or indirectly incorporated by references in their entireties as listed in paragraphs 0063, 0065, 0068, 0070, 0088, 0097, including US 6756997 (referred to as Ward); U.S 20100153885 (hereinafter referred to as Yates, which has Ser. No. 60/675,387 (hereinafter referred to as ‘387) incorporated by reference in its entirety – see Yates: paragraph 0042) are treated as part of the specification of Peterson (see for example, MPEP 2163.07 b).
	Similarly, all documents that are directly or indirectly incorporated by references in their entireties in van Coppenolle (see paragraphs 0001-0010) or Wheatley (paragraphs 0025, 0046, 0048, 0051, 0053, 0079, 0086) are treated as part of the specification of Coppenolle or Wheatley respectively.

Regarding claim 1, Peterson discloses a computer-implemented method comprising:
 	receiving a first video tree representing a first interactive video, the first video tree defining a plurality of branches in the first interactive video, each branch comprising one or more video segments (receiving media asset/video with non-selectable and selectable portions of default and alternate scenes – see include, but are not limited to, figures 3, 6-9, paragraphs 0038, 0051, 0056, 0105);
	tracking information comprising at least one of (i) content of video segments played during presentation of the first interactive video and (ii) decisions of a user made during the presentation of the first interactive video, the decisions being associated with a plurality of branching points in the first interactive video (tracking/monitoring information comprising at least one of (i) content of selectable/alternative and/or non-selectable portions/segments/scene played during presentation of the first interactive video/media asset and (ii) decisions of a user made during the first interactive video/media asset of one or more alternative scene A, B, C, D, etc. associated with a plurality of branching points 608 in the first interactive video/media asset – see include, but are not limited to, figures 5-6, paragraphs 0051, 0056, 0103-0107, 0123-0124) ; 
	generating a profile for the user based at least in part on the tracked information, wherein the profile comprises a plurality of measured attributes relating to the user (generating a profile/preference for a user based at least in part of the tracked information including selections, wherein the profile comprises a plurality of measured attributes related to user such as user selections, moods – see include, but are not limited to, paragraphs 0003-0004, 0007-0008,0064, 0067, 0068, 0092, 0105, 0125; Yates: paragraphs 0012-0013, 0041, 0047, 0049), wherein a first one of the measure attributes is a characteristic attribute defining a characteristic of the user (user preferences including subscription data, time, content selected by user, etc.), wherein second one of the measured attributes is a mood-emotion attribute defining a mood or emotional state of the user (viewer data comprises mood, user favorite actor, interest content, etc.) wherein tracking the information comprises determining information of a particular one of the measured attributes at a plurality of different times during presentation of the first interactive video, the plurality of different times comprising times during presentation of content of different video segments in the first interactive video and/or times of the user making decisions (selections/interactions) at different branching points in the first interactive video (see discussion in “response to arguments” above and see include, but not limited to, figures 5-9, paragraphs 0092, 0104-0107, 0112, 0120, 0122, 0124-0125; 6756997 (Ward: col. 28, lines 1-7, 15-col. 31, line 42; Yates: para. 0049; Ser. No. 60/675,387-hereinafter referred to as ‘387: paragraphs 0090-0099); 
	receiving a second video tree representing a second interactive video, the second video tree defining a plurality of branches in the second interactive video, each branch comprising one or more video segments (receiving a second video asset defining a plurality of branches in the second interactive video to select one of alternate scenes/segments, each branch comprising one or more video segments/scenes – see include, but are not limited to, figures 5-9, paragraphs 0048-0051, 0056-0057, 0103-0107, 0110, 0112, 0122-0126); and 
	dynamically modifying presentation of the second interactive video based at least in part on the profile (automatically/dynamically modifying presentation of the second interactive video/media asset to select one of alternate scene based at least in part on the profile with user previous selection – see include, but are not limited to, figures 5-9, paragraphs 0003, 0008, 0013, 0042-0043, 0047, 0117-0119, 0125), wherein dynamically modifying presentation of the second interactive video comprises:
	identifying a branching point in the second video tree, wherein a plurality of branches source from the identified branching point, wherein each branch sourcing from the identified branching has an associated logic statement corresponding to a plurality of conditions associated with the one or more video segments of the branch, wherein a particular logic statement comprises a plurality of information that determine whether at least a portion of the measured attributes, including a combination of the characteristic attributes and the mood-emotion attribute, satisfy the plurality of conditions (identifying a branching point such as subsequently trigger point with icon 608 in second/subsequent video, wherein the plurality of source for scene B, C, D, etc. from the identified branching point 608, wherein each branching source for scene B, C, D has an associated metadata and/or characteristic corresponding to a plurality of conditions for topic, genre, theme, actor, characteristic, etc. associated with the one or more video segments/alternate scenes of the branch/version, wherein a particular metadata/characteristic comprises a plurality of information for comparing of characteristics and metadata in each scene with user preferences) that determine whether at least a portion of the attributes including a combination of characteristic attribute associated with topic, actor, metadata, location, time to watch, etc. and the attributes regarding mood, brain activity, favorite actor, interest data, satisfy the plurality of conditions of selected preferences in user preferences/profile - see include, but are not limited to, figures 5-9, paragraphs 0013, 0041-0042, 0047, 0067-0068, 0092, 0104- 0105, 0111-0113, 0122, 0124, 0125, 0127; 6756997 (Ward: col. 28, lines 1-7, 15-col. 31, line 42; Yates: para. 0049; Ser. No. 60/675,387-hereinafter referred to as ‘387: paragraphs 0090-0099); and
	evaluating, for each branch sourcing from the identified branching point, whether the plurality of conditions of the logic statement associated with the one or more video segments of each branch are satisfied by comparing the plurality of information to respect information of the measured attributes relating to the user prior to selecting the one or more video segments of the branch for presentation to the user (evaluating based on the comparing, for each branch source/entity of B, C, D, etc. from the identified branching point 608 or subsequent identified point, whether conditions such as characteristics such as topic, genre, actor name, location, etc. associated with such scene are satisfied (e.g., with common characteristics) using as input a plurality of the respective information of characteristics of the measured/determined attributes associated with topic, actor, theme, etc. relating to the user based on user selections/profile in order to select scenes with characteristics match characteristics in user profile/preferences prior to selecting one or more segments/third scenes with common characteristic with user selected characteristic of branch/version for presentation to the user-  see include, but are not limited to, figures 5-9, paragraphs 0013, 0041-0042, 0047, 0067-0068, 0092, 0104- 0105, 0111-0113, 0122, 0124- 0125, 0127 and discussion in “response to arguments” above and in previous rejection);
	Peterson also discloses viewer data is used to generate score or value that indicate likelihood of user to select a content/service (paragraph 0092) and user selection information of characteristics such as favorite actor, topic, theme, location, etc. is used to select scenes/content (paragraphs 0125, 0105-0107); Peterson also discloses the associated data/logic statement comprises a threshold time of the point that the alternate scene will be incorporated (para. 0113). However, Peterson does not explicitly disclose determining information comprising a value, and respective values of the measured attributes; each logic statement including a plurality of thresholds and comparing the plurality of thresholds to respective values of measured attributes relating to the user.
	Wheatley discloses each branch sourcing from identified point has an associated logic statement corresponding to a plurality of conditions associated with one or more video segments of the branch, each logic statement including a plurality of thresholds that determine whether at least a portion of measured attribute, including a combination of characteristic attribute and mood-emotion attribute, satisfy the plurality of conditions (each branching sourcing from progression point/time-mark has an associated statement corresponding to emotional responses corresponding to a plurality of conditions associated with the one or more video portions/scenes of the branch/version for displaying secondary/replacing content, each statement of emotional responses/profile including a plurality of threshold emotional responses such as threshold emotional response associated with “sadness”, threshold emotional responses associated with “anger” that determine whether at least a portion of measured attribute of emotional response, including a combination of characteristic attribute related to the content and emotional attribute/response, satisfy a plurality conditions in the in emotional response profile for media asset and user emotional response profile – see include, but not limited to, figures 5A-7, paragraphs 0092, 0095-0096, 0108, 0101-0103, 0112-0113, 0117); and
	evaluating, for each branch sourcing from the identified branching point, whether the plurality of conditions of the logic statement associated with the one or more video segments of each branch are satisfied by comparing the plurality of thresholds to the respective levels of the measured attributed relating to the user prior to selecting the one or more video segments of the branch for presentation to the user (evaluating, for each branch sourcing/switch from the identified progression point/time-mark, whether the plurality of conditions/threshold emotional responses of statement in emotional response profile associated with each branch/progression point are satisfied by comparing the plurality of thresholds of emotional responses associated with “sadness”, “anger”, etc. to the respective levels of measured attributed relating to user in user emotional response profile/settings prior to selecting desirable portion of replacement/secondary portions for presentation to the user -see include, but not limited to, figures 5A-7, paragraphs 0092, 0095-0096, 0108, 0101-0103, 0112-0113, 0117 and discussion in “response to arguments” above).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson with the teachings including each logic statement including a plurality of thresholds that determined whether at least a portion of measured attributes, including a combination of the characteristic attribute and the mood-emotion attribute, satisfy the plurality of condition, and comparing the plurality of thresholds to the respective levels of the measured attributes relating to the user as taught by Wheatley in order to yield predictable result of accurately providing secondary content/alert a user to modify or customize portion of content based on an emotional response profile (see paragraphs 0001-0002, 0099, 0113) and emotional response levels of a user (figures 5A, 6, paragraphs 0104.  
	Wheatley also discloses threshold emotional responses profile may also be translated into a listing of values for respective procession points and comparing to emotional response levels (paragraphs 0092, 0113, 0114, 0129, 0130).	
	Van Coppenolle, in addition to Peterson and Wheatley, discloses a method comprising:
	generating a profile for user based at least in part on tracked information, wherein the profile comprises a plurality of measured attributes having respective values relating to the user, wherein a first one of the measured attributes is a characteristic attribute defining a characteristic of the user, wherein a second one of the measured attributes is a mood-emotion attribute defining a mood or emotional state of the user (profile with attributes such as user name, password, viewer preference, etc. and attributes defining mood or emotional state such as worry, happy, etc. of the user - see include, but not limited to, figures 9B, 10A-10C1, 12A-12D, 33, paragraphs 0077, 0101, 0430, 0486, 0488, 0489, 0495), and wherein tracking information comprises determining a value of a particular one of measured attributes at a plurality of different times during presentation of first interactive video, the plurality of different times comprising times during presentation of content of different video segments (objects/portions) in the first interactive video and/or times of the user making selections (selections/navigations/viewing events) at different points in the first interactive video (read on tracking the information of user navigations/behaviors comprises determining a value of particular one of measured attributes regarding increase, decrease motivation, change of moods, like or dislike an object, character, etc. at different times during presentation of selectable video, the different times comprises times during presentation of different video segments/portions/objects in the selectable video or times of the user making decisions/selections/navigations at different points/objects in the video – see include, but not limited to, figures 9B-9E, 10A-10B1, 18-22, paragraphs 0344, 0360-0361, 0396, 0398, 0400, 0403-0404, 0407, 0410, 0414, 0441-0442, 0470 and discussion in “response to arguments” in the previous office action);
	a plurality of logic statement comprises a plurality of information that determine whether at least a portion of the measured attributes, including a combination of the characteristic attribute and the mood-emotion attribute, satisfy a plurality of conditions; and evaluating whether the plurality of conditions of the logic statement associated with each branch are satisfied by comparing the information to the respective values of the measured attributes relating to the user (comparisons that determine whether plurality of attributes in metadata of content object satisfies conditions of viewer preferences with desired vector value, mood, fear factor value, etc. and evaluate whether the conditions/attributes in metadata of content object are satisfied by comparing information to respective values for the measured attributes of desire vector value, value representing mood, motivation, interest, behavior, etc. relating to the user in viewer metadata file and to select content for recommendation/displaying - see include, but not limited to, figures 9B, 10A-10C1, 12A-12D, 33, paragraphs 0122-0123, 0125, 0129, 0361, 0395, 0396, 0398-0403, 0407, 0410-0415, 0417-0421, 0491 and discussion in “response to arguments” above and in previous office action).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Peterson with the teachings including measured attributes having respective values, a value of a particular one of measured attribute and evaluating whether conditions are satisfied with respectively values of measured attributes as taught by Van Coppenolle in order to yield predictable results such as allowing products or content to be preselected with higher degree of accuracy to individual’s particular taste or desired mood (paragraphs 0026, 0099, 0122-0123).

Regarding claim 2, Peterson in view of Wheatley and Van Coppenolle discloses the method of claim 1, wherein the presentation of the second interactive video comprises a presentation of the first interactive video at a later time (presentation/displaying of the second interactive video/media asset comprises a presentation of the first interactive video/media asset at later time after first display/playback of media asset for selection – see include, but not limited to, Petersons figures 5-9, paragraphs 0106, 0118-0119, 0125; Wheatley: figures 5A-7).  

Regarding claim 3, Peterson in view of Wheatley and Van Coppenolle discloses the method of claim 1, wherein each branch of a plurality of branches sourcing from a first one of the branching points in the first interactive video has associated at least one attribute modifier (modifier based on character, actor, length, etc.), wherein each attribute modifier defines how a value of one of the measured attributes is modified upon the branch being selected during playback of the first interactive video (e.g., value one of the measured attributes such as favorite level, length, start time, stop time, preferred level, desire vector value, fear vector value, mood value, etc.) – see include, but are not limited to, Peterson: paragraphs 0003-0004, 0007-0008,0064, 0067, 0068, 0092, 0105-0107, 0110, 0116-0117, 0125; Yates: paragraphs 0012-0013, 0041, 0047, 0049, figures 5, 7-9; Van Coppenolle: figures 9B, 10A-10C1, 12A-12D, 33, paragraphs 0129, 0395, 0396, 0398-0403, 0407, 0410-0415, 0417-0421, 0491; Wheatley: figures 5A-7) .28 PATENT ATTORNEY DOCKET NO.: ITU-024  

Regarding claim 4, Peterson in view of Wheatley and Van Coppenolle discloses the method of claim 3, wherein generating the profile comprises:
	determining that a particular tracked decision of the user resulted in a selection of a first one of the branches sourcing from the first branching point; and increasing or decreasing a value of at least one of the measured attributes based on the at least one attribute modifier associated with the first one of the branches (e.g., determining user selection and information in profile to select one of the alternate scene; and increasing or decreasing a value such as length of alternate scene, interest level, playback speed, desire vector value, mood value, etc. based on attribute modifier/change associated with the first one of the branches with selected alternate scene -   see include, but are not limited to, Peterson: paragraphs 0003-0004, 0007-0008,0064, 0067, 0068, 0092, 0105-0107, 0110, 0116-0117, 0119, 0125; Yates: paragraphs 0012-0013, 0041, 0047, 0049-0050, 0068, figures 5, 7-9; Van Coppenolle: figures 9B, 10A-10C1, 12A-12D, 33, paragraphs 0129, 0395, 0396, 0398-0403, 0407, 0410-0415, 0417-0421, 0491; Wheatley: figures 5A-7).

Regarding claim 5, Peterson in view of Wheatley and Van Coppenolle discloses the method of claim 1, wherein generating the profile comprises associating or disassociating one or more tags with the user based on one of the tracked decisions (generating the profile comprises associating, adding, or disassociating/excluding/removing one or more tags/attributes/information/selections with the user based on the tracked decisions of selection - see include, but are not limited to, Peterson: figures 5-9, paragraphs 0003-0004, 0007-0008,0064, 0067, 0068, 0092, 0105-0107, 0117-0119, 0125; Yates: paragraphs 0012-0013, 0041, 0047, 0049; Van Coppenolle: figures 9B, 10A-10C1, 12A-12D, 33, paragraphs 0129, 0395, 0396, 0398-0403, 0407, 0410-0415, 0417-0421, 0491; Wheatley: figures 5A-7).  

Regarding claim 6, Peterson in view of Wheatley and Van Coppenolle discloses the method of claim 1, wherein the profile is generated further based on known data regarding the user, the known data comprising a location, a demographic attribute, or a social media account name (e.g., location, gender, social account name, etc. include, but are not limited to, Peterson: paragraphs 0013, 0047, 0067, 0092, 0107, 0125; Yates: paragraph 0049).  

Regarding claim 8, Peterson in view of Wheatley and Van Coppenolle discloses the method of claim 1, wherein one or more of the measured attributes has a predetermined range of values, and wherein the range having an upper bound value indicating that a user is maximally associated with the attribute and a lower bound value indicating that a user is minimally associated with the attribute (see include, but are not limited to, Peterson: paragraphs 0070, 0092, 0107, 0110, 0116-0120, 0125; Yates: paragraph 0049, wherein the upper bound value and lower bound value are read on start time, end time or upper bound/maximum associated with interest degree and lower bound/minimum associated in interest degree respectively; or see: Van Coppenolle: paragraphs 0125, 0293, 0414, 0420-0421 0451; Wheatley: figures 5A-7) 

Regarding claim 9, Peterson in view of Wheatley and Van Coppenolle discloses the method of claim 1, wherein an initial value of each measured attribute comprises a neutral value (neutral value is read on value for default/non-selectable portion or value of all consumers – see include, but are not limited to, Peterson: figures 5-9, paragraphs 0003, 0009-0010, 0092, 0125; Van Coppenolle: paragraphs 0129-0132, 0446; Wheatley: figures 5A-7).  

Regarding claim 10, Peterson in view of Wheatley and Van Coppenolle discloses the method of claim 1, wherein dynamically modifying presentation of the second interactive video comprises:29 PATENT ATTORNEY DOCKET NO.: ITU-024 
	selecting a subset of the branches sourcing from the identified branch point, wherein a branch is selected for inclusion in the subset if the logic statement associated with such branch is satisfied using as input the subset of measured attribute relating to the user (selecting a subset/icons of branches sourcing for subsequent or subset alternate scenes at subsequent/second intermedia time, wherein the branch of alternate scene is selected for inclusion in the subset of video if the characteristic associated with such branch is satisfied by containing common characteristic or other characteristic relating to user favorite characteristic – see include, but are not limited to, Peterson: figure 9, paragraphs 0013,0041, 0112-0113, 0125, 0127); and 
	during presentation of the second interactive video, upon the user reaching the identified branching point, providing to the user one or more options that correspond with the selected subset of branches, and not providing to the user options that correspond with branches sourcing from the identified branching point that are not included in the selected subset of branches (during presentation of media asset, upon the user reaching the identified branching point/trigger point that provides icons, only providing options with icons for selected alternate scenes at the trigger pointed/predetermined point of the media asset, not providing options for other/subsequent alternate sequence that are not included at the triggered point – see include, but are not limited to, Peterson: figures 5-6, 9, paragraphs 0111, 0112, 0122, 0125-0127; or see: Van Coppenolle: figures 16-22; Wheatley: figures 5A-7)  

Regarding claim 11, Peterson in view of Wheatley and Van Coppenolle discloses the method of claim 1, wherein dynamically modifying presentation of the second interactive video further comprises:  
	during presentation of the second interactive video, upon the user reaching the identified branching point, automatically selecting one of the branches sourcing from the identified branching point based on whether the logic statement associated with such branch is satisfied using as input the subset of measured attribute relating to the user (see include, but are not limited to, Peterson: figures 5-9, paragraphs 0047, 0092, 0111, 0112, 0122, 0125-0127 ; Van Coppenolle: figures 16-22, Wheatley: figures 5A-7, paragraphs 0101-0104, 0113; and discussion corresponding to rejection in claim 10 above).  

Regarding claim 12, the limitations of a system as claimed correspond to the limitations of method in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Peterson in view of Wheatley and Van Coppenolle discloses a system comprising:
	at least one memory for storing computer-executable instructions; and at least one processor for executing the instructions stored on the memory, wherein execution of the instructions programs the at least one processor to perform operations comprising: 
 	receiving a first video tree representing a first interactive video, the first video tree defining a plurality of branches in the first interactive video, each branch comprising one or more video segments;
 	 tracking information comprising at least one of (i) content of video segments played during presentation of the first interactive video and (ii) decisions of a user made during the presentation of the first interactive video, the decisions being associated with a plurality of branching points in the first interactive video;
	generating a profile for the user based at least in part on the tracked information, wherein the profile comprises a plurality of measured attributes having respective values relating to the user, wherein a first one of the measured attributes is a characteristic attribute defining a characteristic of the user, wherein a second one of the measured attributes is a mood-emotion attribute defining a mood or emotional state of the user, and wherein tracking information comprises determining a value of a particular one of measured attributes at a plurality of different times during presentation of first interactive video, the plurality of different times comprising times during presentation of content of different video segments (objects/portions) in the first interactive video and/or times of the user making selections (selections/navigations/viewing events) at different points in the first interactive video;
	receiving a second video tree representing a second interactive video, the second video tree defining a plurality of branches in the second interactive video, each branch comprising one or more video segments; and 
 	dynamically modifying presentation of the second interactive video based at least in part on the profile, wherein dynamically modifying presentation of the second interactive video comprises:
 	 identifying a branching point in the second video tree, wherein a plurality of branches source from the identified branching point, wherein each branch sourcing from the identified branching point has an associated logic statement corresponding to a plurality of conditions associated with the one or more video segments of the branch, each logic statement including a plurality of thresholds that determine whether at least a portion of the measure attributes, including a combination of the characteristic attribute and the mood-emotion attribute, satisfy the a plurality of conditions; and 
 	evaluating, for each branch sourcing from the identified branching point, whether the plurality of conditions of the logic statement associated with the one or more video segments of each branch are satisfied by comparing the plurality of thresholds to the respective values of the measured attributes relating to the user. (See similar discussion in the rejection of claim 1, and also see figures 3, 5-9, paragraphs 0047, 0072, 0074-0078, 0092, 0103-0104, 0110-0113, 0116-0117, 0125; Wheatley: figures 5A-7, paragraphs 0092, 0101-0104, 0112-0114; Van Coppenolle: figures 9B, 10A-10C1, 12A-12D, 33, paragraphs 0129, 0361, 0395, 0396, 0398-0403, 0407, 0410-0415, 0417-0421, 0491).  

Regarding claims 13-15, 17-18, the additional limitations of the system that correspond to the additional limitations of method in claims 2-4, 10-11 and are analyzed as discussed in the rejection of claims 2-4, and 10-11.

Regarding claim 19, limitations that correspond to the limitations of claim 1 and/or 7 are analyzed as discussed in the rejection of claims 1 and/or 7. Particularly, Peterson in view of Wheatley and Van Coppenolle discloses the computer-implemented method comprising:
	receiving a video tree representing an interactive video, the video tree defining a plurality of branches in the interactive video, each branch comprising one or more video segments (see include, but not limited to, discussion in the rejection of claim 1 and include but not limited to, Wheatley: figures 5A-7, paragraphs 0092, 095-0096, 0101-0104, 0112-0114; Peterson: figures 5-7); 
	tracking information comprising at least one of (i) content of video segments played during presentation of the interactive video and/or videos previously played to a user and (ii) decisions of the user made during the presentation of the interactive video and/or the videos previously played to the user (tracking information/statistics comprising at least one of (i) content of video segment played during video presentation of selectable video and/or video previously played to user and (ii) decisions of user made during selection/decision period during the presentation of the videos selectable video and/or videos previously played to the user - see discussion in the rejection of claim 1 and include but not limited to, Wheatley: figures 5A-7, paragraphs 0092, 095-0096, 0101-0104, 0112-0114); 32 PATENT 
	ATTORNEY DOCKET NO.: ITU-024 generating a profile for the user based at least in part on the tracked information, wherein the profile comprises one or more measured attributes having respective values relating to the user, wherein a first one of the measured attributes is a mood-emotion attribute defining a mood or emotional state of the user, wherein a second one of the measured attributes is a characteristic attribute defining a characteristic of the user, and wherein the mood-emotion attribute comprises a plurality of predetermined ranges, each range defining different level of single mood or emotional state associated with the first measured attribute (e.g., different levels of interest/tastes or moods, popular choices/most popular choice, etc. associated with attribute/statistics see discussion in the rejection of claim 1, and include but not limited to, Wheatley: figures 5A-7, paragraphs 0092, 095-0096, 0101-0104, 0112-0114), wherein generating the profile comprises:
	identifying the occurrence of at least one of (i) played video associated with a particular selection state and (ii) a decision of user made within an interactive video and associated with the selection state (see discussion in the rejection of claim 1 and include but not limited to, Wheatley: figures 5A-7, paragraphs 0092, 095-0096, 0101-0104, 0112-0114); and
	dynamically modifying the presentation of the interactive video upon determining that a selection state event has occurred based at least in part on the measured attributes in the user profile wherein determining an event has occurred comprises determining information of the mood-emotion attribute falls within a particular one of the predetermined level  -see similar see discussion in the rejection of claims 1, 7 and include but not limited to, Wheatley: figures 5A-7, paragraphs 0092, 095-0096, 0101-0104, 0112-0114), wherein dynamically modifying the presentation further comprises:
	 identifying a branching point in the video tree, wherein a plurality of branches source from the identified branching point, wherein each branch sourcing from the identified branching point has an associated logic statement IPTS/112835654.1Application No. 15/997,2848Docket No.: ITU-024 Reply to Office Action of July 21, 2021corresponding to a plurality of conditions associated with the one or more video segments of the branch, each logic statement including a plurality of thresholds that determine whether at least a portion of the measured attributes, including the combination of the characteristic attribute and the mood- emotion attribute, satisfy the plurality of conditions; and 
 	evaluating, for each branch sourcing from the identified branching point, whether the plurality of conditions of the logic statement associated with the one or more video segments of each branch are satisfied by comparing the plurality of thresholds to the respective values of the measured attributes relating to the user prior to selecting the one or more video segments of the branch for presentation to the user (see similar discussion in the rejection of claim 1 above and include but not limited to, Wheatley: figures 5A-7, paragraphs 0092, 095-0096, 0101-0104, 0112-0114).  
	Peterson disclose not explicitly disclose one of measured attributes comprises a plurality of predetermined ranges for values, a value of mood-emotion attribute falls within a particular one of the predetermined ranges of values.
	Van Coppenolle discloses profile comprises one or more measured attributes having respective values relating to the user, wherein a first one of the measured attributes is a mood-emotion attribute defining a mood or emotional state of the user, wherein a second one of the measured attribute is a characteristic attribute defining a characteristic of the user, and wherein the mood-emotion attribute comprises a plurality of predetermined ranges of values, each range of values defining a different level of a single mood or emotional state associated with the first measured attribute, and wherein determining wherein generating the profile comprises:
	identifying occurrence of at least one of (i) played video content associated with a particular mood or emotional state and(ii) a decision of the user made within an interactive video and associated with the particular mood or emotional state (e.g., mood or emotional state of selection of advertisement or other content object); and
	dynamically modifying the presentation of the interactive video upon determining that a mood or state event, wherein determining that a mood or emotional state event has occurred comprises determining that a value of the mood-emotion attribute falls within a particular one or the predetermined ranges of values, and wherein dynamically modifying the presentation further comprises modifying the presentation based on an evaluation of a combination of the characteristic attribute and the mood-emotion attribute (increase or decrease emotional/mood) has occurred based at least in part of the measured attributes in the user profile Van Coppenolle: paragraphs, 0079, 0083, 0101, 0122-0123, 0125, 0129-0132, 0379, 0477, 0504, 0520, figures 1b, 1J, 1L, 1M, 6D, 9B, 10A1, 10B, 19-22, 33 and discussions in claim 1 and in  “response to arguments” above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to further modify Peterson with the teachings including one of plurality of predetermined ranges of values as taught by Van Coppenolle in order to yield predictable results such as allowing products or content to be preselected with higher degree of accuracy to individual’s particular taste or desired mood (paragraphs 0026, 0099, 0122-0123).
	
Regarding claim 20, Peterson in view of Wheatley and Van Coppenolle discloses the method of claim 19, wherein dynamically modifying the presentation of the interactive video upon determining that a mood or emotional state event has occurred comprises determining that one or more of the measured attributes has reached a respective mood or emotional state threshold, and, in response thereto: (i) selecting video content based on which mood or emotional state thresholds have been reached by the one or more measured attributes; and (ii) presenting the selected video content to the user (see include, but are not limited to, Peterson: figures 5-9, paragraphs 0070, 0092, 0106-0107, 0110, 0116-0120, 0125; Yates: paragraph 0049, wherein mood or emotional stage range is read on selection, start/end time, mood, and/or interest degree range, Van Coppenolle: include, but not limited to, paragraphs 0101, 0379, 0477, 0504, 0520, figures 1b, 1J, 1L, 1M, 6D, 9B, 10A1, 10B, 19-22, 33; Wheatley: figures 5A-7, paragraphs 0092, 095-0096, 0101-0104, 0112-0114).

Regarding claim 21, Peterson in view of Wheatley and Van Coppenolle discloses the method of claim 19, wherein dynamically modifying the presentation of the interactive video upon determining that a mood or emotional state event has occurred further includes determining that one or more of the measured attributes falls within a respective mood or emotional state range, and, in response thereto: (i) selecting video content based on which mood or emotional state ranges include the one or more measured attributes; and (ii) presenting the selected video content to the user (see include, but are not limited to, Peterson: figures 5-9, paragraphs 0070, 0092, 0106-0107, 0110, 0116-0120, 0125; Yates: paragraph 0049, measured attribute/time, score, interest degree, etc. is within the selection; Van Coppenolle: include, but not limited to, paragraphs 0079, 0083, 0101, 0129-0132, 0379, 0477, 0504, 0520, figures 1b, 1J, 1L, 1M, 6D, 9B, 10A1, 10B, 19-22, 33).  

Regarding claim 22, Peterson in view of Wheatley and Van Coppenolle discloses the method of claim 19, wherein dynamically modifying the presentation of the interactive video upon determining that a mood or emotional state event has occurred further includes determining that a change in one or more of the measured attributes exceeds a threshold, and, in response thereto: (i) selecting video content based on which of the one or more measured attributes has a change that exceeds the threshold; and (ii) presenting the selected video content to the user (see include, but are not limited to, Peterson: figures 5-9, paragraphs 0070, 0092, 0106-0107, 0110, 0116-0120, 0125; Yates: figure 5, paragraph 0049, wherein change in one or more of measured attributes exceeds a threshold” is read on change in measured attributes such as interest degree, character, characteristics, score, and/or time, etc. exceeds/higher a threshold/predetermined level/degree selected by user that cause the alternate scene to be selected and presented based on user selection and/or interest degree/score/votes; paragraphs 0079, 0083, 0101, 0129-0132, 0379, 0477, 0504, 0520, figures 1b, 1J, 1L, 1M, 6D, 9B, 10A1, 10B, 19-22, 33; Wheatley: figures 5A-7, paragraphs 0092, 095-0096, 0101-0104, 0112-0114).33 PATENT ATTORNEY DOCKET NO.: ITU-024  

Regarding claim 23, Peterson in view of Van Coppenolle discloses the method of claim 19, wherein dynamically modifying the presentation of the interactive video upon determining that a mood or emotional state event has occurred further includes determining that one or more of the measured attributes exhibits a trend, and, in response thereto: (i) selecting video content based on which of the one or more measured attributes exhibits the trend; and (ii) presenting the selected video content to the user (see include, but are not limited to, Peterson: figures 5-9, paragraphs 0070, 0092, 0106-0107, 0110, 0116-0120, 0125; Yates: figure 5, paragraph 0049, wherein a “trend” is read on of example, selection scenes that are most popular as described in paragraph 0106; see also Van Coppenolle: paragraphs 0018, 0079, 0083, 0101, 0129-0132, 0379, 0477, 0504, 0520, figures 1b, 1J, 1L, 1M, 6D, 9B, 10A1, 10B, 19-22, 33; Wheatley: figures 5A-7, paragraphs 0092, 095-0096, 0101-0104, 0112-0114).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Greene (US 20160150278) discloses systems and methods for video scene processing.
	Shoemake et al. (US 20150070516) disclose automatic content filtering.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
May 27, 2022